Case: 20-50861     Document: 00515730356         Page: 1     Date Filed: 02/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                      United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                               February 2, 2021
                                  No. 20-50861                  Lyle W. Cayce
                                Summary Calendar                     Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Heriberto Valles-Morales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:20-CR-1349-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Heriberto Valles-Morales appeals his sentence of 27 months of
   imprisonment and three years of supervised release, which the district court
   imposed following his guilty plea conviction for illegal reentry. He argues
   that the recidivism enhancement under 8 U.S.C. § 1326(b) is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50861     Document: 00515730356          Page: 2   Date Filed: 02/02/2021




                                   No. 20-50861


   unconstitutional because it allows a sentence above the otherwise applicable
   statutory maximum based on facts that are neither alleged in the indictment
   nor found by a jury beyond a reasonable doubt. He concedes that the issue is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he
   seeks to preserve the issue for further review. The Government moves for
   summary affirmance, asserting that Valles-Morales’s argument is foreclosed.
          The parties are correct that Valles-Morales’s assertion is foreclosed
   by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir.
   2007). Accordingly, the Government’s motion for summary affirmance is
   GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969), the Government’s alternative motion for an extension of time to
   file a brief is DENIED as moot, and the judgment of the district court is
   AFFIRMED.




                                        2